Name: Council Regulation (EEC) No 3650/90 of 11 December 1990 on measures to strengthen the application of the common quality standards for fruit and vegetables in Portugal
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations;  Europe
 Date Published: nan

 Avis juridique important|31990R3650Council Regulation (EEC) No 3650/90 of 11 December 1990 on measures to strengthen the application of the common quality standards for fruit and vegetables in Portugal Official Journal L 362 , 27/12/1990 P. 0022 - 0023 Finnish special edition: Chapter 3 Volume 36 P. 0022 Swedish special edition: Chapter 3 Volume 36 P. 0022 COUNCIL REGULATION (EEC) N ° 3650/90 of 11 December 1990 on measures to strengthen the application of the common quality standards for fruit and vegetables in PortugalTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas on 26 June 1990 the Commission sent the Council a report on the progress made towards specific objectives and on the implementation of structural measures in Portugal during the first stage; Whereas that report shows that the mechanisms introduced in the fruit and vegetables sector as regards standardization cannot be applied in such a way as to enable the objectives to be fully attained and the common organization of the market in fruit and vegetables as laid down by Council Regulation (EEC) N ° 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables(1), as last amended by Regulation (EEC) N ° 1193/90(2), to function properly; whereas, therefore, the Community should contribute towards funding a programme, approved by the Commission, including measures aimed at ensuring the spread of common quality standards and the setting-up of a fruit and vegetables inspectorate in Portugal, HAS ADOPTED THIS REGULATION: Article 1 1. The Community shall contribute towards funding a programme of measures to be put forward and carried out by the Portuguese authorities over a five-year period with a view to: improving application of the common quality standards in accordance with Article 2 of Regulation (EEC) N ° 1035/72, and strengthening the arrangements for checking that the abovementioned standards are complied with in respect of fresh fruit and vegetables that are: (a)placed on the Portuguese market; (b)placed on the market within the Community; (c)imported from, or exported to, third countries; (d)withdrawn from the market; e)supplied to the processing industry, where such standards apply, particularly for the purpose of granting Community aid. 2. The programme referred to in paragraph 1 shall be submitted to the Commission before 31 December 1991 and approved by the Commission prior to implementation. Article 2 The programme referred to in Article 1 shall include the following measures: 1.As regards the application of common quality standards: the setting-up in production areas of pilot operations equipped to provide practical demonstrations of standardization activities, the organization of training courses, the preparation and distribution of teaching materials to illustrate the characteristics of standardized products, the development of packaging designs suited to the various products. 2.As regards the arrangements for checking compliance with the quality standards: the creation of an inspectorate made up of officials whose sole task will be to carry out the checks referred to in the second indent of Article 1 (1), duly managed by a specialized service,the specialized training of the abovementioned officials, the carrying out of on-the spot checks. Article 3 1. The Community shall contribute 80 % of the eligible expenditure, as defined pursuant to Article 4, incurred in carrying out the measures referred to in Article 2 over a period of five years as from the date on which the programme is approved. 2. The annual amount of expenditure financed by the Community shall be fixed by the Commission on the basis of the information supplied by Portugal each year for the previous year. 3. Expenditure that benefits at the same time from other Community measures shall not be eligible for assistance under this Regulation. Article 4 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) N ° 1035/72. Article 5 This Regulation shall enter into force on 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the CouncilThe PresidentV. SACCOMANDI (1)OJ N ° L 118, 20. 5. 1972, p. 1. (2)OJ N ° L 119, 11. 5. 1990, p. 43.